McCALEB, Justice
(concurring).
While I entertain doubt that the passage and registration of the resolution of plaintiff’s Executive Committee, which was approved by plaintiff on October 21, 1930, effected an appropriation of defendant’s property since there has never been an actual entry on his land,1 it makes no material difference in the result of this case as defendant’s compensation can be no greater than the value of his property in 1930 or, more accurately, the time when the Board proposed and began the lakeshore improvement project. Hence, if, as I believe, the trial judge was correct in regarding this to be an expropriation proceeding, defendant is not entitled to be paid the market value of his land as of the date of the institution of the suit in view of the plain provisions of Section 7(e) of Article 16 of the Constitution that:
“In the event of expropriation or appropriation the compensation to be paid shall be the actual cash value of the property before the contemplated improvement was proposed and begun; * * (Italics mine.)
For this reason, I respectfully concur.